DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1, 5, 9, 10, and 14 are acknowledged by the Examiner. 
	Applicant’s amendment of claim 10 has overcome the previous claim objection. Therefore, the claim objection is withdrawn. 
	Currently claims 1-16 are pending in the application
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching of the newly amended limitations specifically challenged in the argument.
In response to applicant's argument that the reference of Ingimundarson 2012’s tensioning components not being effective for correction of the pelvic tilt of the user/wearer, Examiner respectfully disagrees and asserts that as established in the rejection of claim 3: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known, that due to the fact that the method of Ingimundarson 2012 as now modified by Ingimundarson 2010 to modify the pelvic angle via lumbar lordosis introduce and maintain proper, more neutral lumbar lordosis (and therefore proper, more neutral pelvic lordosis), that the pelvic would be placed in alignment with the ASIS being in line with furthest edge of a pubic bone relative to the frontal plane of the wearer (as evidenced by https://westcoastsci.com/blog/pelvic-alignment-and-your-posture/). Therefore Ingimundarson 2012 as now modified by Ingimundarson 2010 provides correction of the pelvic tilt of the user/wearer. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for “a one piece main structural member” as recited in claim 1, and “only a one piece main structural member” as recited in claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 9, the claim recites the newly amended limitation of “only a one piece main structural member”. However, Applicant’s specification, and drawings do not provide support for the term “only” specifically. Looking to Applicant’s specification and drawings, the pelvic tilt brace is described and can be seen to comprise additional structures in addition to the one piece main structural member. Further Applicant’s figures and drawings do not depict a pelvic tilt brace which only comprises a one piece structural member. Thus, the limitation of “only a one piece main structural member” is considered to be new matter. 
Examiner suggests that if Applicant has intended to claim the pelvic tilt brace such that it “only” has the claimed structures as claimed in claim 9, to amend claim 9 to recite “a pelvic tilt brace consisting of/consisting essentially of” and to remove the term only.
Claims 10-16 are rejected under 35 U.S.C. 112(a) as being dependent on a rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a majority” in claims 5 and 14 is a relative term which renders the claim indefinite. The term “a majority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, Examiner will interpret this limitation as “spanning a portion of the width”.
	Claim 9 recites the limitation “A pelvic tilt brace, comprising: only a one piece main structural member”. This limitation is considered to be unclear due to the fact that after “only a one piece main structural member”, the claim recites additional structures. Therefore, it is unclear as to if Applicant’s pelvic tilt brace only comprises a one piece main structural member, or if it also comprises the later recited structures as well. For the purpose of examination, Examiner will interpret the limitation as “a one piece main structural member”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson et al. (US 2012/0204381 A1) (hereinafter Ingimundarson 2012) in view of Rise (US 5,421,809), and Ingimundarson et al. (US 2010/0217167 A1) (hereinafter Ingimundarson 2010).
In regards to claim 1, Ingimundarson 2012 discloses A method (method; see [Abstract]; see [0021]), comprising: 
providing a pelvic tilt brace (10; see [0039]; see figure 1) consisting of a main structural member (12, 14, 70; see [0040]; see figure 1) that has a width and a sufficient length to wrap around a waist of a wearer (see figure 2) having an inner side (side of 12, 14, 70 against the user; see figure 2) and an outer side (side of 12, 14, 70 which faces away from a user; see figure 2), a first semi-rigid (see [0061] in reference to the tightening mechanism being semi-rigid) component pair (20 of 13, 22; see [0043]; see figure 1) including a front (22) and a back component (20 of 13) and a second semi-rigid (see [0061] in reference to the tightening mechanism being semi-rigid) component pair (20 of 15, 24; see [0043]; see figure 1) including a front (24) and a back component (20 of 15) positioned opposite one another on the outer side (see figure 1 that the first and second pairs are positioned on opposite left and right sides of the outer side of 12, 14, 70), each of the first (20 of 13, 22) and the second component pairs (20 of 15, 24) including a plurality of cord-involving hardware thereon (20 comprises a plurality of cord engaging pulleys; see [0041]; see figure 1; 90; see [0063]; see figure 10) oriented along the width direction (see figure 1 that the plurality of pulleys of 20 are oriented along the width direction), with cord portions (16, 26, 18, 28; see [0042-0043]; see figure 1) between the front (22 and 24) and the back components (20 of 13 and 15 respectively) of each of the first (20 of 13, 22; see figure 1) and the second component pairs (20 of 15, 24; see figure 1); 
the wearer: 
wrapping the pelvic tilt brace (10) across the waist (see figure 2) so that the front components (22 and 24) are positioned on a front portion of the pelvis (see figure 2 that 24 is positioned on a front portion of the pelvis, thus 22 although unseen would be positioned similarly) and the back components (20 of 13 and 15 respectively) are positioned on a back portion of the pelvis (see [0023] in reference to 10 defining a lumbar support, see figure 2 where 70 is not seen from the front of the user, thus inherently 70 is positioned on a user’s spine in the lumbar region, further since 20 of 13 and 15 are seen to be over 70 as seen in figure 1, 20 of 13 and 15 are construed to be positioned on a back portion of the pelvis opposite 22 and 24); 
pulling at least one cord attachment (30, 32; see [0047] and [0048]; see figure 1) having a cord attachment end (ends of 30 and 32 attached to 26 and 28 respectively; see [0047]; see figure 1) coupled to the cord portions (26, 28) forward (see figure 2), and 
after the pulling, securing the cord attachment end (30, 32; see [0047]), 
wherein the first (20 of 13, 22) and the second semi-rigid component pairs (20 of 15, 24) each apply a pressure to the pelvis (see [0048 in reference to the tensioning mechanism providing a desired tension to the user’s lumbar region and therefore the user’s pelvis).
Ingimundarson 2012 does not disclose the pelvic tilt brace consisting of a one piece main structural member. 
However, Rise teaches an analogous pelvic tilt brace (10; see [Col 2 ln 55-69]; see figure 1) comprising a main structural member (15; see [Col 2 ln 55-69]; see figure 1); the pelvic tilt brace (10) consisting of a one piece main structural member (see figures 1 and 2 that 10 consists of one piece main structural member) for the purpose of completely encircling the abdominal and lower back regions while providing a correct and comfortable fit (see [Col 1 ln 52-67]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main structural member as disclosed by Ingimundarson 2012 by forming it as a “one piece main structural member” as taught by Rise in order to have provided an improved main structural member that would add the benefit of completely encircling the abdominal and lower back regions while providing a correct and comfortable fit (see [Col 1 ln 52-67]).
 Ingimundarson 2012 as now modified by Rise does not disclose the method is for aligning a pelvis of a wearer, a fastening mechanism having a first securing feature on one end of the main structural member, and a second securing feature on an opposite end of the main structural member for fastening together, fastening the first securing feature to the second securing feature, and the pressure applied to the pelvis results in a more neutral condition for the pelvis.
However, Ingimundarson 2010 teaches an analogous method (see [0064] in reference to the device exerting pressure via the closure system to introduce and maintain proper lumbar lordosis) wherein the method comprises an analogous pelvic tilt brace (10; see [0052]; see figure 1) comprising an analogous main structural member (12, 14, 44; see [0057]; see figure 1); wherein the method is for aligning a pelvis of a wearer (see [0064] in reference to the device exerting pressure via the closure system to introduce and maintain proper lumbar lordosis, therefore if the lumbar region has an introduced lordosis, as a response the pelvis of a user is aligned in response to the rotation of the lumbar region); the main structural member (12, 14, 44) having a fastening mechanism (hook and loop fastening as depicted in [0053]) having a first securing feature (13; see [0053]; see figure 1) on one end of the main structural member (12, 14, 44; see figure 1), and a second securing feature (15; see [0053]; see figure 1) on an opposite end of the main structural member (12, 14, 44; see figure 1) for fastening together (see [0054]), fastening the first securing feature (13) to the second securing feature (15; see [0054]) for the purpose of permitting easy adjustment of the belt members about the waist of the user (see [0053]), and the pressure applied to the pelvis results in a more neutral condition for the pelvis (see [0064] in reference to the device exerting pressure via the closure system to introduce and maintain proper lumbar lordosis, therefore if the lumbar region has an introduced lordosis, as a response the pelvis of a user is aligned and placed in a more neutral, correct position in response to the rotation of the lumbar region) for the purpose of introducing and maintaining a correct lumbar (and therefore pelvis) lordosis for pain relief, spinal stabilization and improved posture (see [0064]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, and the ends of the main structural member as disclosed by Ingimundarson 2012 as now modified by Rise and to have modified the method to be a method for aligning a pelvis of a wearer, and to have modified the ends of the main structural member to include a first and second securing feature as taught by Ingimundarson 2010 in order to have provided an improved method and main structural member  that would add the benefit of providing a method that promotes introducing and maintaining a correct lumbar (and therefore pelvis) lordosis for pain relief, spinal stabilization and improved posture (see [0064]) and providing easy adjustment of the belt members about the waist of the user (see [0053]).
In regards to claim 2, Ingimundarson 2012 as now modified by Rise and Ingimundarson 2010 discloses the method as discussed above.
Ingimundarson 2012 further discloses wherein the front components (22 and 24) are positioned over an anterior superior iliac spine of the wearer in the front portion of the pelvis (see annotated figure 2 below; 24 is seen to be in the same location as user’s own front component (see Applicant’s figure 1a) and therefore 24 is construed to be positioned over an anterior superior iliac spine, 22 although not seen is seen to be a mirror of 24 (as evidenced by figure 1) and would be positioned similarly), and wherein the back components (20 of 13 and 15) are positioned over a posterior superior iliac spine of the wearer in the back portion of the pelvis (see [0023] in reference to 10 defining a lumbar support, see figure 2 where 70 is not seen from the front of the user, thus inherently 70 is positioned on a user’s spine in the lumbar region, further since 20 of 13 and 15 are seen to be over 70 as seen in figure 1, 20 of 13 and 15 are construed to be positioned on a back portion of the pelvis opposite 22 and 24, further since the PSIS is directly adjacent to a user’s lumbar spine, 20 of 13 and 15 are construed to be placed over a user’s PSIS).

    PNG
    media_image1.png
    430
    578
    media_image1.png
    Greyscale

	In regards to claim 3, Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 discloses the method as discussed above.
	Ingimundarson 2012 as now modified by Rise and Ingimundarson 2010 does not explicitly disclose wherein the more neutral condition for the pelvis comprises alignment of the ASIS and a furthest edge of a pubic bone to be in line with each other that is within ± 5° relative to the frontal plane of the wearer. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known, that due to the fact that the method of Ingimundarson 2012 as now modified by Rise and Ingimundarson 2010 to modify the pelvic angle via lumbar lordosis introduce and maintain proper, more neutral lumbar lordosis (and therefore proper, more neutral pelvic lordosis), that the pelvic would be placed in alignment with the ASIS being in line with furthest edge of a pubic bone relative to the frontal plane of the wearer (as evidenced by https://westcoastsci.com/blog/pelvic-alignment-and-your-posture/) where it can be seen in the image titled good posture that the ASIS is in line with the furthest edge of a pubic bone (see image recreated below).

    PNG
    media_image2.png
    715
    760
    media_image2.png
    Greyscale

In regards to claim 5, Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 discloses the method as discussed above.
	Ingimundarson 2012 further discloses wherein the first (20 of 13, 22) and second semi-rigid component pairs (20 of 15, 24) both extend in a direction of the width (see figure 1 that first and second semi-rigid component pairs extend in a direction of the width of 10) spanning a majority (see 112b interpretation above; see figure 1 that 20 of 13 and 15 both span a majority of the width of 10) of the width.  
In regards to claim 6, Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 discloses the method as discussed above.
	Ingimundarson 2012 further discloses wherein the cord-involving hardware comprises one of buckles and pulleys (20 comprises a series of cord engaging pulleys; see [0041]; see figure 1; 90; see [0063]; see figure 10 that 90 is formed as a geared pulley system).
In regards to claim 7, Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 discloses the method as discussed above.
	Ingimundarson 2012 as now modified by Ingimundarson 2010 further discloses wherein the first securing feature (13 of Ingimundarson 2010) and the second securing feature (15 of Ingimundarson 2010) together provide a hook and loop fastener (see Ingimundarson 2010 [0053] in reference to the hook and loop fastening system).
In regards to claim 8, Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 discloses the method as discussed above.
	Ingimundarson 2012 wherein the pulling at least one cord attachment (30, 32) comprises pulling a first cord (26) having a first cord attachment end (30) and a second cord (28) having a second cord attachment end (32; see [0047] and [0048]). 
In regards to claim 9, Ingimundarson 2012 discloses a pelvic tilt brace (10; see [0039]; see figure 1), comprising: 
only (see 112b interpretation above) a main structural member (12, 14, 70; see [0040]; see figure 1) that has a width and a sufficient length to wrap around a waist of a wearer (see figure 2) having an inner side (side of 12, 14, 70 against the user; see figure 2) and an outer side (side of 12, 14, 70 which faces away from a user; see figure 2), 
a first semi-rigid (see [0061] in reference to the tightening mechanism being semi-rigid) component pair (20 of 13, 22; see [0043]; see figure 1) including a front (22) and a back component (20 of 13) and a second semi-rigid (see [0061] in reference to the tightening mechanism being semi-rigid) component pair (20 of 15, 24; see [0043]; see figure 1) including a front (24) and a back component (20 of 15) positioned opposite one another on the outer side (see figure 1 that the first and second pairs are positioned on opposite left and right sides of the outer side of 12, 14, 70), each of the first (20 of 13, and 22) and the second semi-rigid component pairs (20 of 15, and 24) each including a plurality of cord-involving hardware thereon  (20 comprises a plurality of cord engaging pulleys; see [0041]; see figure 1; 90; see [0063]; see figure 10) oriented along the width direction (see figure 1 that 20 of 13 and 15 are oriented along the width direction of 10); cord portions (16, 26, 18, 28; see [0042-0043]; see figure 1) between the front (22 and 24) and back components (20 of 13 and 15 respectively) for the first (20 of 13 and 22) and second (20 of 15, 24) semi-rigid component pairs, with at least one cord attachment (30, 32; see [0047] and [0048]; see figure 1) having a cord attachment end (ends of 30 and 32 attached to 26 and 28 respectively; see [0047]; see figure 1) attached to the cord portions (26, 28; see figure 1); 
wherein when the pelvic tilt brace (10) is configured so that after being secured to the waist (see figure 2), and the cord attachment end (30, 32) is pulled forward and then secured (see figure 2; see [0047-0048]), the first (20 of 13 and 22) and the second (20 of 15 and 24) semi-rigid component pairs apply a pressure to a pelvis of the wearer (see [0048 in reference to the tensioning mechanism providing a desired tension to the user’s lumbar region and therefore the user’s pelvis). 
Ingimundarson 2012 does not disclose the pelvic tilt brace consisting of a one piece main structural member. 
However, Rise teaches an analogous pelvic tilt brace (10; see [Col 2 ln 55-69]; see figure 1) comprising a main structural member (15; see [Col 2 ln 55-69]; see figure 1); the pelvic tilt brace (10) consisting of a one piece main structural member (see figures 1 and 2 that 10 consists of one piece main structural member) for the purpose of completely encircling the abdominal and lower back regions while providing a correct and comfortable fit (see [Col 1 ln 52-67]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main structural member as disclosed by Ingimundarson 2012 by forming it as a “one piece main structural member” as taught by Rise in order to have provided an improved main structural member that would add the benefit of completely encircling the abdominal and lower back regions while providing a correct and comfortable fit (see [Col 1 ln 52-67]).
	Ingimundarson 2012 as now modified by Rise does not disclose a fastening mechanism having a first securing feature on one end of the main structural member and a second securing feature on an opposite end of the main structural member for fastening together, and that the pressure applied to the user’s pelvis results in a more neutral condition for the pelvis.
However, Ingimundarson 2010 teaches an analogous pelvic tilt brace (10; see [0052]; see figure 1) comprising an analogous main structural member (12, 14, 44; see [0057]; see figure 1); the main structural member (12, 14, 44) having a fastening mechanism (hook and loop fastening as depicted in [0053]) having a first securing feature (13; see [0053]; see figure 1) on one end of the main structural member (12, 14, 44; see figure 1), and a second securing feature (15; see [0053]; see figure 1) on an opposite end of the main structural member (12, 14, 44; see figure 1) for fastening together (see [0054]), fastening the first securing feature (13) to the second securing feature (15; see [0054]) for the purpose of permitting easy adjustment of the belt members about the waist of the user (see [0053]), and the pressure applied to the pelvis results in a more neutral condition for the pelvis (see [0064] in reference to the device exerting pressure via the closure system to introduce and maintain proper lumbar lordosis, therefore if the lumbar region has an introduced lordosis, as a response the pelvis of a user is aligned and placed in a more neutral, correct position in response to the rotation of the lumbar region) for the purpose of introducing and maintaining a correct lumbar (and therefore pelvis) lordosis for pain relief, spinal stabilization and improved posture (see [0064]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ends of the main structural member as disclosed by Ingimundarson 2012 as now modified by Rise and to have modified the pelvic tilt brace such that the pelvic tilt brace applied pressure to the user’s pelvis resulting in a more neutral condition for the pelvis, and to have modified the ends of the main structural member to include a first and second securing feature as taught by Ingimundarson 2010 in order to have provided an improved pelvic tilt brace and main structural member  that would add the benefit of providing a pelvic tilt brace that promotes introducing and maintaining a correct lumbar (and therefore pelvis) lordosis for pain relief, spinal stabilization and improved posture (see [0064]) and providing easy adjustment of the belt members about the waist of the user (see [0053]).
In regards to claim 10, Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 discloses the method as discussed above.
Ingimundarson 2012 further discloses wherein the first (20 of 13 and 22) and the second (20 of 15 and 24) are configured that after the being secured so that the front components (22 and 24) are positioned over an user’s anterior superior iliac spine (see annotated figure 2 below; 24 is seen to be in the same location as user’s own front component (see Applicant’s figure 1a) and therefore 24 is construed to be positioned over an anterior superior iliac spine, 22 although not seen is seen to be a mirror of 24 (as evidenced by figure 1) and would be positioned similarly), and wherein the back components (20 of 13 and 15) are positioned to be over a sacroiliac joint in a back portion of the pelvis (see [0023] in reference to 10 defining a lumbar support, see figure 2 where 70 is not seen from the front of the user, thus inherently 70 is positioned on a user’s spine in the lumbar region, further since 20 of 13 and 15 are seen to be over 70 as seen in figure 1, 20 of 13 and 15 are construed to be positioned on a back portion of the pelvis opposite 22 and 24, further since the sacroiliac joint is directly adjacent to a user’s lumbar spine, 20 of 13 and 15 are construed to be placed over a user’s sacroiliac joint).

    PNG
    media_image1.png
    430
    578
    media_image1.png
    Greyscale

In regards to claim 11, Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 discloses the method as discussed above.
Ingimundarson 2012 further discloses wherein the cord portions (16, 18, 26, 28) comprise a first cord portion (16, 26) associated with the first semi-rigid component pair (20 of 13, 22; see figure 1) and a second cord portion (18, 28) associated with the second semi-rigid component pair (20 of 15, 24; see figure 1), and wherein the at least one cord attachment end (30, 32) comprises a first cord attachment end (30) coupled to the first cord portion (16, 26; see figure 1) and a second cord attachment end (32) coupled to the second cord portion (18, 28; see figure 1). 
In regards to claim 13, Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 discloses the method as discussed above.
Ingimundarson 2012 further discloses wherein the cord-involving hardware comprises one of buckles and pulleys (20 comprises a series of cord engaging pulleys; see [0041]; see figure 1; 90; see [0063]; see figure 10 that 90 is formed as a geared pulley system).
In regards to claim 14, Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 discloses the method as discussed above.
Ingimundarson 2012 further discloses wherein the first (20 of 13, 22) and second semi-rigid component pairs (20 of 15, 24) both extend in a direction of the width (see figure 1 that first and second semi-rigid component pairs extend in a direction of the width of 10) spanning a majority (see 112b interpretation above; see figure 1 that 20 of 13 and 15 both span a majority of the width of 10) of the width.
In regards to claim 15, Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 discloses the method as discussed above.
Ingimundarson 2012 further discloses wherein the front components (22 and 24) are positioned over an anterior superior iliac spine of the wearer in the front portion of the pelvis (see annotated figure 2 below; 24 is seen to be in the same location as user’s own front component (see Applicant’s figure 1a) and therefore 24 is construed to be positioned over an anterior superior iliac spine, 22 although not seen is seen to be a mirror of 24 (as evidenced by figure 1) and would be positioned similarly), and wherein the back components (20 of 13 and 15) are positioned over a posterior superior iliac spine of the wearer in the back portion of the pelvis (see [0023] in reference to 10 defining a lumbar support, see figure 2 where 70 is not seen from the front of the user, thus inherently 70 is positioned on a user’s spine in the lumbar region, further since 20 of 13 and 15 are seen to be over 70 as seen in figure 1, 20 of 13 and 15 are construed to be positioned on a back portion of the pelvis opposite 22 and 24, further since the PSIS is directly adjacent to a user’s lumbar spine, 20 of 13 and 15 are construed to be placed over a user’s PSIS).

    PNG
    media_image1.png
    430
    578
    media_image1.png
    Greyscale

In regards to claim 16, Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 discloses the method as discussed above.
	Ingimundarson 2012 as now modified by Rise and Ingimundarson 2010 further discloses wherein the first securing feature (13 of Ingimundarson 2010) and the second securing feature (15 of Ingimundarson 2010) together provide a hook and loop fastener (see Ingimundarson 2010 [0053] in reference to the hook and loop fastening system).
Claims 4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson et al. (US 2012/0204381 A1) (hereinafter Ingimundarson 2012) in view of Rise (US 5,421,809), and Ingimundarson et al. (US 2010/0217167 A1) (hereinafter Ingimundarson 2010) as applied to claims 1-3, 5-11, and 13-16 above, and further in view of Heinz et al. (US 2002/0148461 A1) (hereinafter Heinz).
In regards to claim 4, Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 discloses the method as discussed above.
Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 does not disclose wherein the main structural member comprises an elastomeric material, and wherein the front and the back components comprise a polymer having a Young’s modulus at room temperature between .05 GPa and 5.0 GPa.
However, Rise further teaches wherein the main structural member (15) comprises an elastomeric material (neoprene rubber; see [Col 3 ln 1-7]; neoprene rubber is construed to be an elastomeric material based on Applicant’s own disclosure [0018] describes neoprene as being elastomeric) for the purpose of providing a correct and comfortable fit for the user (see [Col 1 ln 51-67]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the main structural member as disclosed by Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 and to have made the main structural member from neoprene rubber as further taught by Rise in order to have provided an improved main structural member that would add the benefit of allowing the main structural member to provide a correct and comfortable fit for the user (see [Col 1 ln 51-67]).
Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 still does not explicitly disclose wherein the front and the back components comprise a polymer having a Young’s modulus at room temperature between .05 GPa and 5.0 GPa.
However, Heinz teaches an analogous pair of components (22a and 22b; see [0026]; see figure 1) comprising cord engaging components (26; see [0026]; see figure 1); wherein the components (22a and 22b) comprise a polymer having a Young’s modulus at room temperature between .05 GPa and 5.0 GPa (see [0028] in reference to the components being formed of ABS; ABS is construed to be a polymer with the claimed Young’s modulus as evidenced by Applicant’s own specification [0022] disclosing this fact) for the purpose of allowing the components to flex and conform to the surface contours of the body (see [0034]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front and back components as disclosed by Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 and to have formed the front and back components from the ABS polymer as taught by Heinz in order to have provided an improved front and back component that would add the benefit of allowing the components to flex and conform to the surface contours of the body (see [0034]).
In regards to claim 12, Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 discloses the method as discussed above.
Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 does not disclose wherein the main structural member comprises an elastomeric material, and wherein the front and the back components comprise a polymer having a Young’s modulus at room temperature between .05 GPa and 5.0 GPa.
However, Rise further teaches wherein the main structural member (15) comprises an elastomeric material (neoprene rubber; see [Col 3 ln 1-7]; neoprene rubber is construed to be an elastomeric material based on Applicant’s own disclosure [0018] describes neoprene as being elastomeric) for the purpose of providing a correct and comfortable fit for the user (see [Col 1 ln 51-67]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the main structural member as disclosed by Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 and to have made the main structural member from neoprene rubber as further taught by Rise in order to have provided an improved main structural member that would add the benefit of allowing the main structural member to provide a correct and comfortable fit for the user (see [Col 1 ln 51-67]).
Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 still does not explicitly disclose wherein the front and the back components comprise a polymer having a Young’s modulus at room temperature between .05 GPa and 5.0 GPa.
However, Heinz teaches an analogous pair of components (22a and 22b; see [0026]; see figure 1) comprising cord engaging components (26; see [0026]; see figure 1); wherein the components (22a and 22b) comprise a polymer having a Young’s modulus at room temperature between .05 GPa and 5.0 GPa (see [0028] in reference to the components being formed of ABS; ABS is construed to be a polymer with the claimed Young’s modulus as evidenced by Applicant’s own specification [0022] disclosing this fact) for the purpose of allowing the components to flex and conform to the surface contours of the body (see [0034]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front and back components as disclosed by Ingimundarson 2012 as now modified by Rise, and Ingimundarson 2010 and to have formed the front and back components from the ABS polymer as taught by Heinz in order to have provided an improved front and back component that would add the benefit of allowing the components to flex and conform to the surface contours of the body (see [0034]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/Examiner, Art Unit 3786         

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786